Citation Nr: 1731386	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip disorder, to include residuals of total hip replacement and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Michele Mansmann, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board remanded this case in October 2013 for further development.

The Veteran testified at a September 2011 travel board hearing before the undersigned.  A copy of the transcript is of record.


FINDING OF FACT

The preponderance of the evidence is against finding that a right hip disorder is related to active service; and there is no evidence that right hip arthritis was manifested to a compensable degree within one year following discharge from active service.


CONCLUSION OF LAW

A right hip disorder was not incurred in active military service, and degenerative arthritis of the right hip may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with its October 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations

Generally, to establish service connection, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., the "nexus" requirement.  38 U.S.C.A. § 1131; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

If a chronic disease listed under 38 C.F.R. § 3.309(a) manifested in service or during a presumptive period following separation, then service connection will be established for subsequent manifestations of the same chronic disease unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  There is no competent evidence showing that the Veteran's right hip arthritis manifested to a compensable degree within one year of discharge from active duty.  Hence, service connection on a presumptive basis as a chronic disease is not for consideration.

If chronicity during service is not established, service connection may also be established by continuity of symptomatology, which satisfies the in-service and nexus requirements of service connection.  38 C.F.R. § 3.303.  The Veteran must show that (1) a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  

There is no competent evidence showing that the Veteran's right hip disorder was noted during service.  The Veteran's service treatment records, including the June 1985 enlistment examination and April 1991 separation examination, do not indicate a right hip injury or disorder.  While the Board acknowledges that the Veteran and his wife contend that his hip was injured in service, it finds, for reasons that will be discussed later, such contentions to be outweighed by other evidence of record.  Hence, service connection on the basis of continuity of symptomatology is not for consideration.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

The Veteran contends that he has a right hip disorder which was caused by an in-service injury.  

With regard to the first element for service connection, the Veteran is currently diagnosed with right hip degenerative arthritis and residuals of total right hip replacement as detailed in the December 2013 VA examination.  Hence, the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303.

With regard to the second element for service connection, the Board finds that the Veteran did not incur a hip injury in service.  The Veteran's June 1985 enlistment examination and April 1991 separation examination noted no problems his hip.  The April 1991 separation examination did note other medical issues, such as bilateral shoulder pain, headaches, and hay fever.  If the appellant had right hip problems inservice there is no logical basis to explain why the service treatment records reflect complaints pertaining to other disorders, but no complaints, findings or diagnoses of a right hip disorder to include a right hip injury.  

Service treatment records confirm that Veteran's contention that he injured himself in a May 1987 fall, however, the records show that the Veteran's lower right leg was injured, not his right hip.  Service treatment records also show that the Veteran sustained other in-service injuries, such as a football-related injury in September 1987, a fall in November 1987, and a motor vehicle accident in May 1989.  For each of these incidents, the Veteran did not complain of a right hip injury nor did the attending physician note one.  

Following a December 2013 VA examination, the examiner stated that it was less likely than not that the Veteran's hip disorder was incurred in or caused by service.  He explained that the service treatment records showed no documentation of a right hip injury in service, and the enlistment and separation examinations showed no hip disorders.  While the examiner stated that the right hip was "noticed" around 1993 or 1994, this was in connection to work-related back injuries.  

The Board finds that there is no medical evidence indicating any hip disorder injury in service.  Hence, service connection on a direct basis is not warranted.

In making this decision, the Board acknowledges that the Veteran and his wife are competent to report right hip pain and the circumstances surrounding as such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that the reports from the Veteran and his wife that his right hip was injured in service to be outweighed by numerous service treatment records indicating that he did not suffer a hip injury.  Further, post-service treatment records show that the Veteran did not report suffering an in-service hip injury until August 2008, i.e., more than 17 years after separation from active duty.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333   (Fed. Cir. 2000) (A lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.)  In fact, a June 2000 medical note reveals that the Veteran denied any specific trauma to the hip area.  Review of post-service treatment records show that the Veteran was involved other incidents, such as an August 1991 motor vehicle accident, a 1993 motor vehicle accident, and a 1993 work-related accident.  

As the preponderance of the most probative evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The claim is denied.


ORDER

Entitlement to service connection for a right hip disorder, to include residuals of a total hip replacement, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


